DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/20 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 6-11 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tanizawa et al. (JP 2012-080151 A), hereinafter Tanizawa in view of Divorra Escoda et al. (U.S. 2010/0208827), hereinafter Divorra. Tanizawa was cited in the Applicant’s IDS dated 5/15/18. A Translation of this references has been provided in the file wrapper as NPL on 6/27/19.

Regarding claim 1, Tanizawa discloses a method for encoding an image, the method comprising: 
generating geometric modification information of a current block (Tanizawa claim 18); 
determining a geometric modification flag indicating whether or not geometric modification is used for motion compensation of the current block (Tanizawa [0138]); 
determining reference geometric modification index (Tanizawa [0045] and [0134]) indicating reference geometric modification information among one or more previously stored geometric modification information (Tanizawa [0025]); 
determining predicted geometric modification information of the current block based on the reference geometric modification information of the current block (Tanizawa claim 18);
determining residual geometric modification information indicating a difference between the predicted geometric modification information of the current block and the geometric modification information of the current block (Tanizawa [0253], [0055], [0128] and [0037]); and 
encoding a bitstream comprising the geometric modification flag, the reference geometric modification index, the residual geometric modification information (Tanizawa claim 11),
wherein, the geometric modification information is used to perform affine modification to a reference area referred to by the current block ([0084]-0085]) when the current block is inter-predicted ([0058]).
previously used geometric modification information.
However, Divorra teaches determining reference geometric modification index indicating reference geometric modification information among one or more previously used geometric modification information ([0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanizawa’s method with the missing limitations as taught by Divorra to improve coding efficiency as a result of not having calculate a new value (Divorra [0092]).


Regarding claim 6, Tanizawa in view of Divorra teaches the method of claim 1, wherein the geometric modification information is reconfigured by simplifying or predicting the geometric modification information (Tanizawa [0183] and [0015]). 

Regarding claim 7, Tanizawa in view of Divorra teaches the method of claim 1, wherein the geometric modification information is generated based on a change in pixel information between a current picture including the current block and the reference picture (Tanizawa claim 18). 

Regarding claim 8, Tanizawa in view of Divorra teaches the method of claim 7, wherein the geometric modification information is generated based on matching information between feature points that are extracted from each of the current picture and the reference picture (Tanizawa [0036], [0045] and claim 18). 

Regarding claim 9, Tanizawa in view of Divorra teaches the method of claim 1, wherein the generating the geometric modified picture comprises 

setting pixel information of the corresponding point within the reference picture to pixel information of the point within the geometric modified picture (Tanizawa claim 18). 

Regarding claim 10, Tanizawa in view of Divorra teaches the method of claim 9, wherein when the point corresponding to the point within the geometric modified picture is not present within the reference picture, a point closest to the corresponding point within the reference picture is identified as the corresponding point (Tanizawa [0073]). 

Regarding claim 11, Tanizawa in view of Divorra teaches a method for decoding an image, the method comprising: 
obtaining, from a bitstream, a geometric modification flag a current block, the geometric modification flag indicating whether or not geometric modification is used for motion compensation of the current block (Tanizawa [0138]); 
obtaining, from the bitstream, reference geometric modification index indicating reference geometric modification information among one or more previously used (Divorra [0092]) geometric modification information (Tanizawa [0045] and [0134]); 
obtaining, from the bitstream, residual geometric modification information indicating a difference between the reference geometric modification information of the current block and geometric modification information of the current block (Tanizawa [0253], [0128] and [0036]); 
when the geometric modification flag indicates that geometric modification is used for motion compensation of the current block (Tanizawa [0138]), determining the reference geometric modification 
determining predicted geometric modification information of the current block based on the reference geometric modification information of the current block (Tanizawa claim 18);
determining the geometric modification information of the current block based on the predicted geometric modification information of the current block and the residual geometric modification information of the current block (Tanizawa [0253], [0055], [0128] and [0037]); and
generating a prediction block of the current block by performing inter prediction based on a reference picture of the current block and the geometric modification information of the current block (Tanizawa [0058] and [0022]),
wherein, the geometric modification information is used to perform affine modification to a reference area referred to by the current block (Tanizawa [0084]-0085]) when the current block is inter-predicted (Tanizawa [0058]).
The same motivation for claim 1 applies to claim 11.

	Regarding claim 17, Tanizawa in view of Divorra teaches the method of claim 11, wherein the generating the geometric modified picture comprises: 
	identifying one point within the reference picture, the point corresponding to one point within the geometric modified picture (Tanizawa claim 18); and 
setting pixel information of the corresponding point within the reference picture to pixel information of the point within the geometric modified picture (Tanizawa claim 18). 

Regarding claim 18, Tanizawa in view of Divorra teaches the method of claim 17, wherein when the point corresponding to the point within the geometric modified picture is not present within the 

Regarding claim 19, Tanizawa in view of Divorra teaches the method of claim 17, wherein when the corresponding point within the reference picture has a real number coordinate, one or more points each having an integer number coordinate and neighboring to the corresponding point within the reference picture is identified, and pixel information of the corresponding point within the reference picture is derived based on pixel information of the one or more points each having the integer number coordinate (Tanizawa claim 34). 

Regarding claim 20, Tanizawa in view of Divorra teaches the method of claim 11, wherein the generating the geometric modified picture is performed in at least one unit of a picture, a tile, a coding unit, and a prediction unit (Tanizawa [0156] and [0154]).

Regarding claim 21, Tanizawa in view of Divorra teaches a non-transitory computer-readable storage medium storing a bitstream, the bitstream comprising: 
a geometric modification flag indicating whether or not geometric modification is used for motion compensation of a current block (Tanizawa [0138]); 
a reference geometric modification index (Tanizawa [0045] and [0134]) indicating reference geometric modification information among one or more previously used (Divorra [0092]) geometric modification information (Tanizawa [0025]), wherein the reference geometric modification information is used to determine predicted geometric modification information of the current block (Tanizawa claim 18); 

wherein, the geometric modification information is used to perform affine modification to a reference area referred to by the current block (Tanizawa [0084]-0085]) when the current block is inter-predicted (Tanizawa [0058]).
The same motivation for claim 1 applies to claim 21.

Response to Arguments
Applicant's arguments filed 12/15/20 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On pgs. 7-9 of the Applicant’s Response, the Applicant argues that Tanizawa in view of Divorra does not teach the amended limitations regarding affine modification.
	The Examiner respectfully disagrees. Tanizawa discloses a geometric transformation prediction process in the inter prediction unit 130 ([0058]). This geometric transformation process using geometric transformation parameters (i.e. geometric modification information) to perform an affine transformation (i.e. modification) to a reference block used in inter-prediction ([0084]-[0085]). Tanizawa was only missing the use of previously used information. Moreover, Divorra teaches prediction information including reference frames ([0083]) and that geometric information (i.e. parameters) can be re-used in inter-prediction ([0092]). Under the broadest reasonable interpretation of “geometric modification information”, any information related to geometric modification can be “geometric modification information”. Therefore, the combination of Tanizawa and Divorra teaches the amended limitation.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine was stated on p. 4 of the Final Rejection dated 10/15/20. Moreover, Tanizawa and Divorra discuss geometric information used in the process of inter-prediction as explained above.

The Examiner suggests further defining the details of the geometric modification such as in paragraph [0218] and fig. 14 of the Applicant’s Specification as filed or the syntax of the modification paragraphs [0347]-[0365] of the Applicant’s Specification as filed to bring the application closer to allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW K KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW K KWAN/Primary Examiner, Art Unit 2482